 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 1 of 10 PageID 1




             IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF FLORIDA
                      ORLANDO DIVISION


ANGELA TIPTON,

             Plaintiff
                                       CASE NO.
                 v.

CAMBRIDGE MANAGEMENT
SERVICES, INC., Florida Profit
Corporation

            Defendant.
__________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

     Plaintiff, ANGELA TIPTON (hereinafter referred as “Plaintiff”), files

this Complaint against CAMBRIDGE MANAGEMENT SERVICES, INC.

(hereinafter referred as “Cambridge” or “Defendant”), pursuant to the

Families First Coronavirus Response Act (“FFCRA”) and Emergency Paid

Sick Leave Act (“EPSLA”) and in support of states as follows:

                             INTRODUCTION

     1.    This is a disability discrimination and retaliation case brought by

Plaintiff, pursuant to the Families First Coronavirus Response Act

(“FFCRA”) and the Emergency Paid Sick Leave Act (“EPSLA”), 29 U.S.C.

§216-217 et seq. and seeks damages, including back pay, liquidated damages,

compensatory and punitive damages, front pay, declaratory and injunctive
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 2 of 10 PageID 2




relief, as well as her attorneys’ fees and costs.

      2.    Congress enacted the FFCRA, in part, to safeguard employees

impacted by the COVID-19 pandemic (“COVID-19”).

      3.    Among the FFCRA's protections is the EPSLA.

      4.    The EPSLA mandates covered employers to provide up to two (2)

weeks of paid sick leave and job protection for employees who, among other

things, are (a) subject to a governmental quarantine or isolation order related

to COVID-19 or (b) advised by a health care provider to quarantine or self-

isolate due to concerns related to COVID-19.

      5.    Additionally, 29 C.F.R. § 826.150 prohibits employers from

discharging, disciplining, or discriminating against ant employee because

employee took paid sick leave under the EPSLA.

      6.    Likewise,     an   Employer      is   prohibited   from   discharging,

disciplining, or discriminating against any Employee because such Employee

has filed any complaint or instituted or caused to be instituted any

proceeding, including an enforcement proceeding, under or related to the

EPSLA, or has testified or is about to testify in any such proceeding.

                                JURISDICTION

      7.    The acts and omissions giving rise to this action occurred in

Orange County, Florida.

      8.    Plaintiff was employed by Defendant in Orlando, Florida.


                                         2
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 3 of 10 PageID 3




      9.    Defendant manages multi-family properties in the Orlando area.

      10.   The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as this action involves federal questions regarding the Plaintiff’s

rights under the Families First Coronavirus Response Act (“FFCRA”) and

Emergency Paid Sick Leave Act (“EPSLA”), which are enforced through

sections 15(a)(3), 16 and 17 of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 216-217. See 29 C.F.R. § 826.150.

                                     VENUE

      11.   Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of

the events and omissions giving rise to the claims occurred within this District.

                                     PARTIES

      12.   Plaintiff was an employee of Defendant from approximately

October 2019 until April 23, 2020.

      13.   Defendant was responsible for compensating Plaintiff in exchange

for the work and hours worked by Plaintiff.

      14.   At all times relevant, Defendant was subject to the FFCRA.

      15.   Among the FFCRA’s protections is the EPSLA

      16.   At all times relevant, Defendant was an “employer” as defined by

29 U.S.C. § 2611(4).

      17.   At all times relevant, Plaintiff was an “eligible employee” as


                                        3
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 4 of 10 PageID 4




defined by 29 U.S.C. § 2611(2)(A).

        18.   As of the date of her termination, Plaintiff had been employed by

Defendants for at least thirty (30) days.

        19.   As of the date of her termination, Defendant has a combined total

of fifty (50) or more employees.

                          FACTUAL ALLEGATIONS

        20.   Plaintiff was hired as a Property Manager on or about October

2019.

        21.   On or about March 27, 2020, Plaintiff became ill and started to

exhibit symptoms consistent with Covid-19 per the Center for Disease

Control’s (CDC) guidelines.

        22.   On March 30, 2020, Plaintiff was tested by county health officials

in Leesburg, FL for the virus.

        23.   As a result, and per the CDC guidelines, Plaintiff was instructed

to self-quarantine for 14 days.

        24.   Notwithstanding, Defendant instructed Plaintiff to return to

work or she would be terminated.

        25.   When Plaintiff asked to be paid for her time off while on medical

leave due to Covid-19, Defendant threatened not to pay her for this time off

but ultimately decided to pay her.




                                        4
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 5 of 10 PageID 5




      26.    Shortly after returning to work, Plaintiff was harassed and

retaliated against by management.

      27.    Plaintiff was terminated on or about April 23, 2020, less than two

weeks after returning to work, for allegedly violating her lease agreement by

housing an unauthorized person in her apartment.

      28.    We know this is pretext as Plaintiff has provided Defendant with

documents showing that this person was indeed added to her lease in

January of 2020 and authorized to be in her apartment.

      29.    Despite these restrictions, Plaintiff could perform the essential

functions of her job duties.

      30.    Plaintiff notified her supervisors about her medical conditions.

      31.    Defendant was made aware of her medical conditions was provided

with doctor’s notes by Plaintiff.

      32.    Defendant failed to advise Plaintiff as to her rights under FFCRA.

      33.    At the time of her termination Plaintiff was qualified for her

position.

      34.    At the time of her termination Plaintiff was able to perform the

essential functions of her job.

      35.    During her employment with Defendant, Plaintiff worked for a

covered employer as defined by the FFCRA.

      36.    At all relevant times, Plaintiff was eligible for EPSLA.


                                        5
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 6 of 10 PageID 6




      37.   Prior to her termination, Plaintiff provided notice to Defendant of

her need for EPSLA.

      38.   Plaintiff's notice for her need for EPSLA was timely.

      39.   Defendant's actions violate the provisions of 29 U.S.C §2615(a).

      40.   Defendant's actions violate the provisions of 29 U.S.C §2614(a).

      41.   Defendant's    actions    constitute   retaliation   in   violation   of

Plaintiff's rights under the EPSLA.

      42.   Defendant's actions constitute discrimination in violation of

Plaintiff's rights under EPSLA.

      43.   Defendant interfered with Plaintiff’s rights under FFCRA and

EPSLA.

      44.   Defendant retaliated against Plaintiff in violation of her rights

under FFCRA and EPSLA.

            COUNT I - VIOLATIONS OF THE FFCRA/EPSLA

      45.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 44 above as if fully set forth herein.

      46.   The EPSLA requires employers to provide up to two weeks of

paid sick leave and job protection for employees who, among other things, are

(a) subject to a governmental quarantine or isolation order related to COVID-

19 or (b) advised by a health care provider to quarantine or self-isolate due to

concerns related to COVID-19.


                                        6
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 7 of 10 PageID 7




      47.   These paid leave provisions apply to leave taken between April 1,

2020, and December 31, 2020.

      48.   Paid sick time under the EPSLA must be granted in addition to

any pre-existing paid leave benefits provided.

      49.   Plaintiff was entitled to up to two weeks (or 80 hours) of paid sick

leave pursuant to the EPSLA because she was advised by a health care

provider to self-isolate (and was required to do so by governmental order) due

to her COVID-19 exposure.

      50.   Plaintiff was also entitled to job protection.

      51.   Defendant terminated Plaintiff while out on leave.

      52.   This is a direct violation of EPSLA’s requirements.

      53.   Defendant’s violation of the EPSLA’s requirements was willful

      54.   As a direct and proximate result of Defendant’s violation of the

EPSLA, Plaintiff has been damaged.

      WHEREFORE, Plaintiff respectfully requests entry of:

      a)    Grant a permanent injunction enjoining Defendant, its officers,

            successors, assigns, and all persons in active concert or

            participation with it, from engaging in any practice which

            violates the FFCRA or EPSLA;

      b)    Order Defendant to make Plaintiff whole, by compensating

            Plaintiff for unpaid sick leave wages, lost wages and benefits,


                                        7
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 8 of 10 PageID 8




            including front pay, back pay with prejudgment interest,

            liquidated damages, and other remuneration for physical and

            mental    pain,   anguish,   pain    and   humiliation     from   being

            terminated due to the loss of her long-term employment as a

            result of Plaintiff’s exposure and taking of sick leave;

      c)    Award attorney’s fees and costs pursuant to FFCRA and EPSLA;

      d)    Award punitive damages; and

      e)    Award any other relief this Honorable Court deems just
            and proper.

        COUNT II - RETALIATION UNDER THE FFCRA/EPSLA

      55.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 44 above as if fully set forth herein.

      56.   The EPSLA prohibits employers from discharging or otherwise

discriminating against any employee because the employee took qualifying

paid sick leave.

      57.   Plaintiff took qualifying sick leave due to COVID-19.

      58.   Plaintiff’s sick leave due to COVID-19 was protected activity.

      59.   Despite   the     EPSLA’s    requirements,   Defendant      unlawfully

terminated Plaintiff after she took leave as a result of her COVID-19

exposure.

      60.   An Employer who discharges, disciplines, or discriminates



                                         8
 Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 9 of 10 PageID 9




against an Employee in the manner described in subsection 29 CFR § 826.150

(a) is considered to have violated section 15(a)(3) of the FLSA, 29 U.S.C.

215(a)(3), and shall be subject to the enforcement provisions relevant to such

violations set forth in sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217.

      61.   Defendant violated Plaintiff’s right under the EPSLA and FLSA.

      62.   Plaintiff’s termination was an adverse employment action.

      63.   A causal connection exists between Plaintiff’s protected activity

and adverse employment action.

      64.   As a direct and proximate result of Defendant’s retaliation,

Plaintiff suffered damages.

      WHEREFORE, Plaintiff respectfully requests that the Court:

      a)    Grant a permanent injunction enjoining Defendant, its officers,

            successors, assigns, and all persons in active concert or

            participation with it, from engaging in any practice which

            violates the FFCRA or EPSLA;

      b)    Order Defendant to make Plaintiff whole, by compensating

            Plaintiff for lost wages and benefits, including front pay, back pay

            with prejudgment interest, liquidated damages, and other

            remuneration for physical and mental pain, anguish, pain and

            humiliation from being terminated due to the loss of her long-

            term employment as a result of Plaintiff’s diagnosis and taking of


                                       9
Case 6:21-cv-00703-PGB-EJK Document 1 Filed 04/21/21 Page 10 of 10 PageID 10




           sick leave;

      c)   Award attorney’s fees and costs pursuant to FFCRA and EPSLA;

      d)   Award punitive damages; and

      e)   Award any other relief this Honorable Court deems just and

           proper.

                               JURY TRIAL

      Plaintiff hereby requests a trial by jury with respect to all claims so

triable.

      DATED this 21st day of April, 2021.

                                   Respectfully submitted,

                                   s/ Bruce A. Mount
                                   Anthony Hall, Esq.
                                   FL Bar No.: 40924
                                   Bruce A. Mount, Esq.
                                   FL Bar No.: 88754
                                   THE LEACH FIRM, P.A.
                                   631 S. Orlando Avenue, Suite 300
                                   Winter Park, Florida 32789
                                   Telephone: (407) 574-4999
                                   Facsimile: (833) 523-5864
                                   Email: ahall@theleachfirm.com
                                   Email: bmount@theleachfirm.com
                                   Email: yhernandez@theleachfirm.com

                                   Attorneys for Plaintiff




                                     10
